R-410




PRICE  DANIEL
ATTORNEYOF.NERAl.                  June 28, 1947

          Honorsblo W. E. Berron        ojanion NO. v-269
          District Attorney
          12th Judicial Dlstrlct        Re: Qusllfloetlonsof
          Orlmea county                     Veterans' County
          Rsvesote, Texsa                   Service Officer
          Deer Slrr          ,
                   Pour request for en oplalon 1s in part es
          follows: ~.
                         "I would like en opinion from ,your
                    Department on the following questions:
  .’                     "1. I8 a peraoliqualified for'ep-
                    polntment to ,theOffice of Veterans
                    County Servloe Offloer if'he has not had .~
                    88 much as sixty days aervloe'in the A.rm-
                    ed Forces?     . _.                 :    "
                         "2; Shbuid you~hold'that such person
                    la not qualified to fill the.,offlceand
                    the length of his service Is known to the
                    CommissionersCourt, would the psyment msde
                    to him by the Court b$ en illegal expendl-
                    tu$ of County funds?
                         Section 2 of Article
                                        :     5798e-2 reeds:
                         "Such Vetewns County Service Officer
                    end/or AssistantVeterans County Servioe Of-
                    ficer shall.,If so appointed, serve for the
                    reiaslndeti
                              of%he ourrent county Plscel yeer
                    during which they era appointed end there-
                    after shall be'appolnted for and serve for a
                    term Of two years, unleae sooner removed for
                    aause by the appointing authority. Suoh Vet-
                    erans County Servlc’eOffloer end such Asslst-
                    ant Veterans County Service OffYcer shall be
                    qualified by education end trsinlng for the
                    duties of euah offioe. They shell be exper- ~..~
                    lenced la the law, regulationsend rulings'
                    -ofthe'unlted States Vetersns Adminlstrstlon
Honorable W. E. Berron - Page 2


     aontrolllngcases before them;and shell
     themselveshave served In the active &I-
     tery, nav.91or other armed forces or nurses
     corps of the United States during the Span-
     tsh AmericanWar;World War I,.or World Er
     n, for e period of et least.four months,
     end have been honorablydischarged f'romsuoh
     service. Such persoti hall ha     had et
     least two veer18 experizncees eVeSemilce if-
     fleer In a-natlonaliyrecognizedveterans
     organizationengaged In service: work to vet-
     erans, as defined by the United..StatesVet-
     erans Admlnlstratlon,either as a Post,~
     State, Department,or ~etlona1Servlce Of-'
     fleer, which shall be'evldencedby-a stete-
     ment of qualificationsfiled by the lndivld-
     us1 seeking appointment,with the County Com-
    ~mlsslonersCourt, upon forms supplied by the
     Veterens'StateService Officer of the State
     of T8xa8, which shall be aertlfled to by the
     Ste,teCommander of the veterans organization '.
     to'which such epplloent shall belong, or shall
     have had one gear?, experienceas a County
     Sewice Officer 06 AssistantCounty.ServQe Of-
     ficer, or shall have been.glv&ne certl..flcattiI
     by the VBtersns State Sekvlce Officer, who ia
     hereby authorizedto prescribe the~tralnlng
     and qualificationsrequired for.the Issuance &'
     such certificate. A statement showing tbat ep
     pllcent possesses one or more of the above
     qualific.atlous,eccompsnledby supportingcer-
     tificate, shall be filed with the County Com-
     mlstiloners,
                Court et, or before the'tlme said
     &ppolntments.ere.made, an&the filing thereof
     shall be e condition precedent to ~suchappolnt-
     me&."    ~(Bllphas1a;0urs).;
          This Offloe In Opinion No. O-6489 oonstrued
this Artlole to mean that regardless of the other qual-
lfioatSona,enapplicant for the office of Veterans'
County Servloe Officer m8y possess~,If he has not serv-,
ed In the active mllltary~nevel or atied forces during
the Spanish-AmericanWar, World War I or World War II
for a period of et least fbur months, he would not be
eligible for the position of Veterans' County Service
Offioer or AssistantVeterans.'County Service Offlder.
We are enclosinge copy of this oplnlon. This.answers
your .flrstquestion In the negative.
Eonoreble   ,W. E. Be1   ..   0’3


          34 Texas Jurisprudence618, Sec. 164 reeds
In pert ei follows:
             “4 person msy be a de faoto,offlcer
        though he Is lnellglbleto the offioe In
        which he funotlons. , .‘I
           The case of Bell vs. Feilkner, 19 3.w. 480,
‘by the Supreme Court of Texss, held that a clerk of en
 election who was e minor, under 21 years of age, end
 liotentitled to vote was nonethelesse de facto offioer
lend his lnellglbilltyto hold the office would not ren-
 der the election void.
          In Germsriyvs. State, 3 S.W. (2) 798, the
Court of Criminal Appeals, speaking through Judge
Christian, said:           :           .~
           ?A person msy be’a.de faato’offlcer’.
     ~though,lnellglble to such offloet’Brosch
     ‘v. Gerth et al.,(Tex; Clvi App’.)50 3.W; ‘-
      594.;Grsves v. M. Griffin-OVell~& Sbus
      (Tex. Clv.~App.),l89~S.W.-T.78.Y
                                           .,
           Next, let-us oorislderthendefinition.of 8 de           ~
fao~o‘offloer..M&hem ‘ou.Publlc   O’fflc@ii
                                          and Officers
et Page ?12,,Seotldti317 ti&eds;&jsfol~lowsr’ ,~~.
                                :’
  ~C, ..:g
              . ; &d’Ell&nbotiou&i deflked.an:.
   ‘. .offlaerde.fa’otbt.o.b’e
                             lone tiho~heethe ;
      reputetlod of beShg the offleer he eas’mes
      to be end pet,ls not a gobd,qffloer in point.
      of’Uwf@ end this’definltlonhas,,Ln,sub-
   .”sttinoe,beea adopt&d by the:majorltyof the
      dwes, aad the neaessity for 8’coloF of eleo-
   ,,ltlonbee ndt been efflrmed,‘sofar 8s the      :
      rights o< third ‘personseti .coperned.”
       ’ Tjaroop&i PubllO Offioerrj,definea e he feeto
~ogrldiyson’pge59,. qeotlqn,,622of his work es follcwar
             “In gen&l,~l$ &y:be said,.that tihere        4       ‘,
        the question e?lses, a.8to the’velidltyof
        t&s exercise~ofa pertlouler power the off16
        oer de Jur? ia one wh,o,at the time of swh
        exercise ,md the right’t6 the oiflce, but         ”
        wea kept out of possessiqn.thereof,and who.
        has since establishedhis right; while the
        offioerde feoto is the one,.who exeralsed
                                                              .
 Honorable W. E. Barron - Page 4


      the power, being then in possession of  ,~
      the offioe under color authority, but
      without eatual right thereto. And the
      general rule IS, that the exercise of
      8 power by the offloer de facto, which
      lewfully pertained to the office of
      which he had possession,Is valid end
      binding, where ltls for the intereat i
      of the publlo, or of any Individual,
      other than the officer himself, to sus-
      tain the officer'sact; but where the
      officer hlmself'foundsa right upon suoh
      exeralse, either personally or offlalelly,
      it Is not valid in,his favor." ,,
           From the'foregolngauthoritiesend deflnl-
 tlons %he Veterans Service Officer In the Instant oese
 Is unquestionablye de facto officer. The next ques-
 tion for our considerationIs whether payments msde to
 ~I~,111 constitutean Illegal expenditureof oounty~
      .
           The general rule iaid down In i3,A.L.R. 266
';is8s follqws:                              ,
           "There Is considerableauthority to
      the effectthat e de fecto,offloerwho,
      pursuant to epparent authority end in good
      faith;has performed the duties pertaining
      to the office',may, In the absence of e de
      jure claimant, enforce payment by %he pub-
      lie of the oompensetlonto,which en incum-
      bent of the offioe Is entitled for servloep
      performed or~dutlesfulfilled."
            This Bnnotatlqn In 4.L.R. altes two !Pezes
  asses edherlng to this rule end,dlsoua~eesthem on psge
,.268 in the following language:
          : "In Rowton v. 4lbers (1903) 32 Tex. .,
     ,Olv. App. 70, 73 S.W. 1084, It was held              4
     'thata pollokuan who remainddd In the
      servlae of the~olty efter the term for
      iihlohhe had been appointed expired;with-
      out reappointment;end oontlnued%o aot       .
      end be reaogalcedby the'olty In his of-
      fioial oepsolty,w8s;es 8 de faoto offlo.er,
      entitled to competiaebion for'servloesrender-
      dd the city end 9ocepted by It. . . ..When,
I       .


    -       _.--




                   Honorable W. E. Barron~- Pege..5.


                         however, .thecity ~~oeased
                                                 -to recogaze him
                         es 8 de fecto’offlcer,and.Ffused. to per-
                         mit him ,to.d+schargethe.duties of pollce-
                         men, It,.Incurredno lleblllty.ior spy.sel-
                         cry ths$ ,pemight have earned had he been
                        ,ellowed to.oontlnueIn the discharge of the
                         duties of h$s office.( Copr@re.San Anton’lo
                         vi Coultreae (1914; Tex. Clv. App.) 169 S.W.
917, 8s olted Bupre, subd. III. And In Uhr
                         v..‘Bram (1916; Tex, Civ. App.).191 S.W.
                         379, the,aourt reoognized that It had been
                         held that e de facto officer oen demand pay
                         for his services where there are no de jure
                         claimants.I’
                              It therefore f.oll&s that slnoe the Veteraw
                   ,;Serv$oeOfficer Is a de facto officer ena the county
                    .btie
                        received.the benefits of;;hlsendeavorses such, psy-’
                   -menteheretofore made.to him would not be an lnyelld 8x1
                    pendlture of ‘countyfunds. _
                              Future’paymentsto ‘bemade such offioer pre-
                    ~sehts’
                          .enotherquestion. 4 method,.bywhich payments
                    msy Abestopped Is by a..Quo.War,rento
                                                       prwzeedingbrought
                    egainst such.,S~rvlce,’           Article 6253, V.C.S.
                                         Officer-under,
                                                         ‘.,.’
                              The Dletrlct Attorney:tifthe.12th.Judlolal
                                                            ,of the proper
                    Dlstrlct of T.exas.orthe Counts..Attornes
                    county;may tl;er,&o%efile en -lnform9tlo~~
                                                             in..thekst-kra
                    of 8 Quo Warrant0 proceeding In ‘theDistrlc$.Court
                    egalnst thk.aald Veterans Servloe Offloer $0 test his
                    a&W1   r.tghtto hold suoh office, end the County ”
                    Treasurer.msy withold his se,lery-pendingthe outaome
                    ?f the proceedlhgsi‘(Art,.1713 V.C.S.)
                             .Your second question .l~s
                                                      answered In the nega-
                    tlve with suggestion,of .a’
                   ~.                         proper remedy.
                                            SUMMiRY
                               .A persod Is not qualifted for eppolntm&t      I
                         es Veteran81 County Servloe Offlo-erby ,aCom-
                          mlesloners~‘Courtunless he has served in the
                          eative military, navel or armed foroea during
                          the Spanish-AmericanWar,~World War I, or
                         .‘WorldWar II, for e period of at least folul
                          motiths, ‘regardleasof his other quallfloetlons.
                       .. (Sea. 2, Art. 5798-e-2,V.C .S., Attorneys,
                         .,Genemlfaopinion IQO.O-6489).                           .
    Bonoreble W. E. Berron - Page 6


                   Although e Commiseloners1.C&t eppolnts
             en lnellglbleperson to the office of,Veter-
             ens 1 Oounty Servlae Officer, tf he perfoqms
             eervloQs es swh, he is a de f8oCo officeh end
             peyments made to him do not~oonstltuteen ll-
             legal elpendlture of county funds. (34 Tex.
             Jur. 618;:93 A .L.R. 266). The proper method
             to oust sn lnellg~oiep&eon from swh office
             is by Quo Werrento proueedingsbrought by’the
             District Attorne or County Attorney.ofthe
             proper 0 eunty. I'.
                               Art. 6253 V.C.S.)
                                   Yours   very   truly

                               4TTORIflZY
                                       GElkR4L OF =A3
         .

.   ..       ”